Citation Nr: 0208913	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  94-32 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disorder 
secondary to exposure to DDT. 

(The issue of entitlement to service connection for a skin 
disorder secondary to exposure to DDT will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in December 
1993 of the Department of Veterans Affairs (VA) Regional 
Office in Pittsburgh, Pennsylvania, (the RO) which denied 
entitlement to service connection for a skin disorder and a 
lung disorder as secondary to DDT exposure in service.  

In March 1997, this matter was remanded to the RO for 
additional development.  

The Board is undertaking additional development with respect 
to the issue of service connection for a skin disorder as 
secondary to exposure to DDT pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9 (a)(2)).  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903)).  After giving notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this issue.  


FINDING OF FACT

A lung disorder was not manifested in service and is not 
related to the veteran's period of service, including 
exposure to DDT.    


CONCLUSION OF LAW

A lung disorder was not incurred in service.  38 U.S.C.A. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2001). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Duty to Assist

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).

The VCAA provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim: (1) The claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air service 
that are held or maintained by a governmental entity; and (2) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

Service medical records show that examination of the 
veteran's lungs was normal.  A February 1944 induction 
examination indicates that X-ray examination of the 
respiratory system was negative.  A May 1946 X-ray 
examination of the chest was negative.  A May 1946 separation 
examination indicates that the examination of the respiratory 
system was normal.  No defects were noted.  

A June 1982 chest X-ray examination revealed a fibrotic 
infiltration of the left lower lobe and a calcified primary 
complex.  The right lung was clear.  

A February 1988 chest X-ray examination revealed no active 
disease.  

An August 1988 VA X-ray examination revealed old 
granulomatous disease and parenchymal scarring involving the 
left lung base.  No active cardiopulmonary disease in the 
chest was detected and there was no internal radiographic 
change since February 1988.  

A September 1993 Chest X-ray examination detected evidence of 
remote granulomatous disease without active cardiopulmonary 
disease.  

A September 1993 VA examination report indicates that the 
veteran reported having on and off shortness of breath for 20 
years.  He stated that he had a bronchoscope done twenty 
years ago and since then, he has been on numerous medications 
ranging from Theophylline to inhalers.  The veteran was 
currently using inhalers.  The veteran reported that he was 
dyspneic on exertion and he was only able to walk for one to 
one and a half blocks.  He denied having a chronic cough.  
Lung examination revealed diminished breath sounds 
bilaterally but was clear with no crackles or wheezes.  There 
was no evidence of active or inactive malignant processes.  
The diagnosis was dyspnea, etiology unclear.  The examiner 
could not rule out a cardiac etiology.  The examiner noted 
that the pulmonary function tests and X-ray examination were 
unremarkable with no evidence suggestive of chronic 
obstructive pulmonary disease.    

At a hearing before the RO in August 1995, the veteran stated 
that he was stationed in Key West, Florida, and he worked in 
an area that was overrun with mosquitoes; it was necessary to 
spray the mosquitoes with DDT.  (Hearing Transcript, 
hereinafter T., 2).  The veteran stated that he was a 
machinist mate and he had the job of parking aircraft; he got 
sprayed everyday while performing this job.  (T. 3).  The 
veteran indicated that he began to have problems with his 
lungs 20 years ago. (T. 7).  

A June 1996 VA chest X-ray examination report indicates that 
there was evidence of chronic obstructive pulmonary disease.   

VA treatment records show that in March 1997 and February 
1998, the veteran was treated for eosinophil pneumonia.  

Hospital records from S.V.'s hospital dated in August 1998 
indicate that the veteran experienced respiratory arrest.  
The hospital records indicate that it appeared that the 
veteran had progressive shortness of breath from his chronic 
obstructive pulmonary disease.  It was noted that the 
veteran's chronic obstructive pulmonary disease was fairly 
severe since he was chronically on prednisone and inhalers.  
The hospital records also indicate that the veteran possibly 
had bronchitis.   

Pulmonary function tests dated in September 1998 detected a 
minimal obstructive lung defect.   

A September 1998 pulmonary consultation report reflects a 
diagnosis of chronic eosinophilic granuloma of the lungs with 
aggravation of chronic obstructive airway disease.  A 
previous lung biopsy did not show evidence of vasculitis.  

November 1998 VA treatment record notes that the veteran had 
chronic asthmatic bronchitis.  

VA treatment records show that the veteran was treated for 
chronic obstructive pulmonary disease and bronchitis in 1999.  

In an October 1999 statement, Captain J.M., Director of the 
Undersea Medicine and Radiation Health Division of the 
Medical Corps of the Navy, stated that they did not have 
specific records that describe aerial spraying operations 
against mosquitoes at Boca Chica in the summer of 1945, as 
contended by the veteran.  Captain J.M. stated that he was 
quite certain that the chemical agent used in any such 
spraying would have been DDT.  Captain J.M. cited to a book 
on military medicine which indicated that aerial tests were 
conducted in the Florida Keys in 1945 as part of an effort to 
design spraying equipment to treat large areas with DDT.  He 
stated that perhaps, such tests accounted for the veteran's 
recollection.  The Captain stated that the Division was not 
aware of any medical reports that show adverse effects from 
incidental exposures such as from airborne spraying.  

Analysis

Initial Matters

After having carefully reviewed the record, the Board has 
concluded that the requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Specifically, 
VA fulfilled its duty to notify the veteran of the necessary 
information and evidence regarding the claim on appeal.  In a 
September 1994 statement of the case and in September 1995, 
July 1999, and July 2001 supplemental statements of the case, 
the RO notified the veteran of the pertinent law and 
regulations and advised the veteran of the evidence that was 
considered in the claim.  

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  The veteran's service medical 
records are associated with the claims folder.  The veteran 
was afforded a VA examination in October 1993.  The Board 
finds that additional VA examination is not necessary since 
there is no competent evidence which associates the current 
lung disorder to service.  See VCAA, 38 U.S.C.A. § 5103A (d) 
(West Supp. 2001).  The RO obtained pertinent VA treatment 
records.  The veteran was afforded hearing before the RO in 
August 1995 and December 1998.  The veteran requested a 
hearing before the Board.  However, in a June 2001 statement, 
the veteran indicated that he no longer wanted a hearing 
before the Board.  Thus, the Board finds that his hearing 
request was withdrawn.  See 38 C.F.R. §§ 20.702(e), 20.704(e) 
(2001).

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  There is 
sufficient evidence of record to decide the issue of 
entitlement to service connection for a lung disorder.  The 
Board finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the veteran's 
claim.  Under these circumstances, a remand of this matter 
for further development would not avail the appellant or aid 
the Board's inquiry, and would only serve to unnecessarily 
delay a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  That is, the RO 
considered the claim on the merits, and it is pointless to 
direct it to do so again on the same record.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise. 

Discussion

There is medical evidence which establishes that the veteran 
currently has a lung disorder.  VA treatment records show 
that chronic obstructive pulmonary disease was diagnosed in 
1996.  Treatment records dated in 1997 and 1998 indicate that 
the veteran was treated for eosinophil pneumonia.  A 
September 1998 pulmonary consult report reflects a diagnosis 
of chronic eosinophilic granuloma of the lungs with 
aggravation of chronic obstructive airway disease.  The VA 
treatment records also show treatment of bronchitis.  

However, there is no competent evidence that attributes the 
veteran's current lung disorder to service.  The medical 
evidence of record shows that a lung disorder was not 
incurred in service.  Service medical records do not reflect 
complaints or diagnosis of a lung disorder.  The service 
medical records show that the veteran's lungs were normal in 
service, and the current disability was not manifested until 
30 or more years after service. 

As noted above, the veteran stated that he developed a lung 
disorder during service due to being exposed to DDT during 
aerial spraying in Key West, Florida in 1945.  There is no 
evidence that the veteran was exposed to DDT in the service 
medical records.  However, the Board finds that the veteran 
is competent to testify to being exposed to aerial spraying.  
There is also competent evidence that if spraying had 
occurred in Key West in 1945, it would have been DDT.  In an 
October 1999 statement, Captain J.M., Director of the 
Undersea Medicine and Radiation Health Division of the 
Medical Corps of the Navy, stated that they did not have 
specific records that describe aerial spraying operations 
against mosquitoes at Boca Chica in the summer of 1945, as 
contended by the veteran.  However, Captain J.M. stated that 
he was quite certain that the chemical agent used in any such 
spraying would have been DDT.  Captain J.M. cited to a book 
on military medicine and indicated that aerial tests were 
conducted in the Florida Keys in 1945 as part of an effort to 
design spraying equipment to treat large areas with DDT and 
perhaps such tests accounted for the veteran's recollection.  

Even if the Board concedes that the veteran was exposed to 
DDT in 1945 in service, there is no medical evidence which 
attributes the current lung disorder to the DDT exposure.  
The private medical records and VA treatment records do not 
relate the current lung disorder to exposure to DDT.  There 
is no medical evidence of record which shows that the lung 
disorder may be associated with the veteran's period of 
service, including exposure to DDT.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted evidence 
of a connection between the veteran's service, including 
exposure to DDT, and his lung disorder.  In fact, in the 
October 1999 statement, Captain J.M. stated that the Undersea 
Medicine and Radiation Health Division of the Medical Corps 
of the Navy was not aware of any medical reports that show 
adverse effects from incidental exposures [of DDT] such as 
from airborne spraying.  
     
The veteran's own assertions that his lung disorder is due to 
exposure to DDT are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
and other lay persons are competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinions as to etiology and 
a medical diagnosis competent.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a lung disorder is not warranted, 
since there is no evidence of a relationship between the 
current lung disorder and disease or injury during service, 
including exposure to DDT in service.  The Board concludes 
that the preponderance of the evidence of record is against 
the veteran's claim for service connection for a lung 
disorder.  The claim is therefore denied.  

ORDER

The claim of entitlement to service connection for a lung 
disorder is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

